Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 11 objected to because of the following informalities: “provided on one side” is recited in line 7, but does not define whether this is the same “one side” recited in line 5 or is a different side. Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-15 and 20-22 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 11 recites “adhesive and each of the first electrode and the second electrode are arranged to overlap each other in the stacking direction” in lines 9-10, but does not define whether this requires the electrodes must overlap each other or that the pair of electrodes must overlap the adhesive.
	Claim 11 recites “contact the surface of the joining target object corresponding to the joining target portions” in lines 12-13, but does not define a manner in which the surface must correspond to the portions.  This could be required to be adjacent the portions, above the portions, below the portions, overlapping each other in the stacking direction, or other manners of correspondence.
Claim 12 recites “adhesive and each of the first electrode and the second electrode are arranged to overlap each other in the stacking direction” in lines 9-10, but does not define whether this requires the electrodes must overlap each other or that the pair of electrodes must overlap the adhesive.
Claim 12 recites “contact the surface of the joining target object corresponding to the joining target portions” in lines 12-13, but does not define a manner in which the surface must correspond to the portions.  This could be required to be adjacent the portions, above the portions, below the portions, overlapping each other in the stacking direction, or other manners of correspondence.
Claim 13 recites “contact the surface of the joining metal member corresponding to the joining target portions” in lines 6-7, but does not define a manner in which the surface must correspond to the portions.  This could be required to be adjacent the portions, above the portions, below the portions, overlapping each other in the stacking direction, or other manners of correspondence.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11-13 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over SCHEIK et al. (DE 10 2013/103417; citations to translation provided by applicant) in view of MATSUSHITA et al. (US 2011/0272384).
	Regarding claims 11-13 and 21, SCHEIK teaches joining a target comprising multiple members (metal member 1 and plastic member 2) with a thermoset adhesive 5 therebetween (the adhesive hardens due to heating), wherein a first and second electrode 6 that both contact a surface of the joining target object at the metal member and are arranged respectively on one side and the other side and on a lower support (on the another side of the stack) (fig. 1; para. 33), and power is distributed between the electrodes via the metal member to cause resistance heating to set the adhesive in a state in which the first and second electrodes pressure-contact the surface of the joining target object in the vicinity of the joining target portions (SCHEIK; abstract; paras. 15-16, 31 and 37; figs. 2-3).  SCHEIK does not teach both the first electrode and second electrode arranged to overlap with the thermosetting adhesive in the stacking direction of the members.  MATSUSHITA teaches another method of joining plural layers by contacting electrodes on a same top surface of the stack, or on one side and another side, wherein the electrodes are placed to overlap the bonding region between the layers in the stacking direction (fig. 1; paras. 6-7).  It would have been obvious to one of ordinary skill in the art at the time of the invention to position the electrodes of SCHEIK in a position overlapping the bonding portion, in a manner disclosed by MATSUSHITA (fig. 1), because there would have been a reasonable expectation that resistance heating by passing current through the stack would bond the layers in the same manner whether the electrodes are adjacent the bonding region in the stacking direction or overlapping the bonding region (MPEP 2141; KSR).
	Regarding claim 22, SCHEIK teaches the support (para. 33), but does not disclose that a width of the support is at least as great as the distance between electrode outer edges, but it would have been obvious to one of ordinary skill in the art at the time of the invention to use a support at least wide enough to counteract force applied by the electrodes (para. 33), and changes of dimension have been held per se obvious (MPEP 2144.04).

Claims 14-15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the references as combined as applied to claims 11 and 13 above, and further in view of YOUSEFPOUR et al. (US 2009/0032184).
	Regarding claims 14 and 15, SCHEIK teaches a joining target object extending in a direction perpendicular to the stacking direction of the multiple members (figs. 1-3), but does not teach moving the electrodes and/or joining target object continuously moves to change their relative positions in the extension direction to continuously join.  YOUSEFPOUR teaches another method for solving the same problem of bonding a multiple layer target object via application of resistive head from an electrode to the object, wherein the electrodes and target object (article) are moved relative to each other during bonding to join the multiple members (paras. 14-17).  It would have been obvious to one of ordinary skill in the art at the time of the invention to move the article and electrodes of the references as combined in a manner disclosed by YOUSEFPOUR in order to continuously bond articles having different lengths without requiring a different length electrode be utilized for every different article length (YOUSEFPOUR; paras. 5-7).
	Regarding claim 20, YOUSEFPOUR teaches the electrodes are roller electrodes for continuous joining (para. 34).

Response to Arguments
Applicant’s arguments with respect to claim(s) 11-15 and 16-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Applicant’s arguments are directed to the new amendments rejected in the present action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. IWASE et al. (US 2016/0339966), KHAKHALEV et al. (US 2009/0302017), KIMURA et al. (US 4,427,869), KATOU et al. (US 2003/0222054), HASEGAWA et al. (US 2013/0056451), LEE (US 2012/0067851), ISAWA (US 5,324,910), HAGEDORN (US 2,137,909), and VOIGT et al. (US 2015/0122782) teach overlapping electrodes and other related art.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nickolas R Harm whose telephone number is (571)270-7605. The examiner can normally be reached 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICKOLAS R HARM/Examiner, Art Unit 1745                                                                                                                                                                                                        
/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745